803 F.2d 1085
5 Fed.R.Serv.3d 1443
In re Matter of Stephen YAGMAN, Appellant,Jerry BROWN and Gerry Fleisher, Plaintiffs,v.Michael BADEN and Sidney Weinberg, Defendants-Appellees.
No. 84-5957.
United States Court of Appeals,Ninth Circuit.
Nov. 6, 1986.

Stephen Yagman, Los Angeles, Cal., pro se.
Ramsey Clark, New York City, for plaintiffs.
Harry Schneider, Woodland Hills, Cal., Anthony A. De Corso, Mark E. Beck, Los Angeles, Cal., for defendants-appellees.
Appeal from the United States District Court for the Central District of California.
Before ANDERSON, PREGERSON, and WIGGINS, Circuit Judges.


1
The panel as constituted in the above case has voted to deny the petition for rehearing and to reject the suggestion for a rehearing en banc.


2
The full court has been advised of the suggestion for en banc rehearing, and no judge of the court has requested a vote on the suggestion for rehearing en banc.  Fed.R.App.P. 35(b).


3
The petition for rehearing is denied and the suggestion for a rehearing en banc is rejected.


4
With this order, the slip opinion filed August 13, 1986, [796 F.2d 1165], is amended by adding a new footnote 26, on page 46 [p. 1188] at the end of the second sentence in the second full paragraph ending with "sanctioning authority," and renumbering footnote 26 at the end of the paragraph to be footnote 27, as follows:


5
"Nothing we have said in this opinion should be construed to impair in any way, nor to preclude, an award based on bad faith conduct under the court's inherent power, if found to be appropriate.   See, e.g., Roadway Express, Inc. v. Piper, 447 U.S. 752 [100 S.Ct. 2455, 65 L.Ed.2d 488] (1980)."